Case 5:18-cv-01005-JGB-KK Document 168 Filed 06/08/21 Page 1 of 2 Page ID #:4380



   1   JONES DAY
       Celeste M. Brecht (SBN 238604)
   2     cbrecht@jonesday.com
   3   Ramanda R. Luper (SBN 313606)
        rluper@jonesday.com
   4   555 South Flower Street, 50th Floor
       Los Angeles, CA 90071
   5   Telephone: (213) 489-3939
       Facsimile: (213) 243-2539
   6
       VENABLE LLP
   7   Matthew M. Gurvitz (SBN 272895)
   8    mmgurvitz@venable.com
       2049 Century Park East, Suite 2300
   9   Los Angeles, CA 90067
       Telephone: (310) 229-9900
  10   Facsimile: (310) 229-9901
  11   Attorneys for Defendants
       CALIFORNIA STEM CELL
  12   TREATMENT CENTER, INC.,
       CELL SURGICAL NETWORK
  13   CORPORATION, ELLIOT B. LANDER, M.D.
       and MARK BERMAN, M.D.
  14
  15                       UNITED STATES DISTRICT COURT
  16                     CENTRAL DISTRICT OF CALIFORNIA
  17                                EASTERN DIVISION
  18   UNITED STATES OF AMERICA,                CASE NO. 5:18-CV-01005-JGB-KK

  19                            Plaintiff,      Hon. Jesus G. Bernal
                                                Riverside, Courtroom 1
  20                       v.
                                                NOTICE OF LODGING
  21   CALIFORNIA STEM CELL                     [PROPOSED] FINDINGS OF
       TREATMENT CENTER, INC., a                FACT AND CONCLUSIONS OF
  22   California corporation, CELL SURGICAL    LAW PURSUANT TO LOCAL
       NETWORK CORPORATION, a                   RULE 52
  23   California corporation, and ELLIOT B.
       LANDER, M.D., MARK BERMAN,
  24   M.D., individuals,                       Action Filed:     May 9, 2018
                                                Trial Date:       May 4, 2021
  25                            Defendants.     Closing Agmt.:    July 9, 2021

  26
  27
  28

                                                            Case No. 5:18-CV-01005-JGB-KK
                                                                     NOTICE OF LODGING
Case 5:18-cv-01005-JGB-KK Document 168 Filed 06/08/21 Page 2 of 2 Page ID #:4381



   1         PLEASE TAKE NOTICE that Celeste M. Brecht, Matthew M. Gurvitz,
   2   and Ramanda R. Luper, attorneys for Defendants California Stem Cell Treatment
   3   Center, Inc.; Cell Surgical Network Corporation; Elliot B. Lander, M.D.; and Mark
   4   Berman, M.D., hereby lodge the attached revised [Proposed] Findings Of Fact And
   5   Conclusions Of Law Pursuant To Local Rule 52, this Court’s Civil Trial
   6   Scheduling Order, and this Court’s instruction at the close of trial.
   7
                                               JONES DAY
   8    Dated: June 8, 2021
   9                                           By: /s/ Celeste M. Brecht
                                                   Celeste M. Brecht
  10
  11                                                Attorneys for Defendants
                                                    CALIFORNIA STEM CELL
  12                                                TREATMENT CENTER, INC.,
                                                    CELL SURGICAL NETWORK
  13                                                CORPORATION, ELLIOT B.
                                                    LANDER, M.D. and MARK
  14                                                BERMAN, M.D.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               1
                                                                   Case No. 5:18-CV-01005-JGB-KK
                                                                            NOTICE OF LODGING
